Tax deeds are by statute made prima facie evidence of the regularity of all prior proceedings. Their form is prescribed by statute. After all is said, the fact remains that this deed was signed by E.B. Leatherman as "Clerk of the County Court." In that capacity he had no authority to execute the deed, and, until reformed in a Court of Equity, the deed conveyed no title. The Court below was correct in its ruling. See Sec. 1003 C.G.L.; Norman v. Buckman, 58 Fla. 325, 50 So. 876. Tax deeds must be strictly construed. This deed did not have the official signature of the Clerk of the Circuit Court, as required by the statute. *Page 546